Cite as 2015 Ark. App. 149

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-14-681


                                                   Opinion Delivered   March 4, 2015
CRYSTAL SCOTT-PAXSON
                   APPELLANT                       APPEAL FROM THE JEFFERSON
                                                   COUNTY CIRCUIT COURT
                                                   [NO. CR-2012-410-2]
V.
                                                   HONORABLE ROBERT H. WYATT,
                                                   JR., JUDGE
STATE OF ARKANSAS
                                  APPELLEE         AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Crystal Scott-Paxson appeals her Jefferson County conviction of first-degree murder,

arguing there was insufficient evidence that she purposely caused the death of James “Sandy”

Johnson. Because there was sufficient evidence from which the jury could find that Scott-

Paxson acted purposely, we affirm.

       The test for determining the sufficiency of the evidence is whether the verdict is

supported by substantial evidence, direct or circumstantial. Russell v. State, 367 Ark. 557, 560,

242 S.W.3d 265, 267 (2006). When a defendant challenges the sufficiency of the evidence

that led to a conviction, the evidence is viewed in the light most favorable to the State. Id.

Only evidence supporting the verdict will be considered. Id. Thus, we start with a discussion

of the pertinent facts surrounding Johnson’s death.

       In June 2012, Scott-Paxson admittedly shot and killed her boyfriend, Sandy Johnson.

The two, Scott-Paxson and Johnson, had been involved in an escalating dispute throughout
                                 Cite as 2015 Ark. App. 149

the course of the day. The dispute started early in the morning with Johnson acting “mean”

toward Scott-Paxson and ended in a “fight.” Johnson left the house after this first altercation.

When Johnson returned later that day, the two got into another “fight.” Johnson had been

drinking and, during this second altercation, he threw a cup at Scott-Paxson. After the

altercation, Johnson drove Scott-Paxson to her home to retrieve her car and then left for a

party. Scott-Paxson went shopping before returning to Johnson’s house to prepare dinner.

       When Johnson returned home after the party, he was drunk. He began calling Scott-

Paxson derogatory names. Based on her past altercations with Johnson, Scott-Paxson

recognized Johnson’s behavior as a pattern of escalation usually ending in physical violence

toward her. As a result, Scott-Paxson retrieved a .38 revolver from the top of a safe and

placed it under a sofa cushion beside her. While seated in a recliner, Johnson threw a cup of

wine at Scott-Paxson. At that point, Scott-Paxson pulled the revolver from beneath the couch

pillow and emptied it into Johnson, shooting him five times.

       Based upon this evidence, Scott-Paxson was convicted of first-degree murder. First-

degree murder is defined in Arkansas Code Annotated section 5-10-102(a)(2), which provides

in relevant part:

       (a)     A person commits murder in the first degree if:

       ...

       (2) With a purpose of causing the death of another person, the person causes the death
       of another person.

Ark. Code Ann. § 5-10-102(a)(2) (Repl. 2013).



                                               2
                                 Cite as 2015 Ark. App. 149

       Here, Scott-Paxson does not dispute that she shot and killed Johnson. Rather, she

contends she was acting under extreme emotional distress due to the volatile and abusive

nature of their relationship. Consequently, Scott-Paxson challenges the sufficiency of the

evidence, arguing that she was acting under extreme emotional disturbance and, therefore,

had not acted with the purpose to cause Johnson’s death.

       A person acts purposely with respect to his or her conduct or a result of his or her

conduct when it is the person’s conscious object to engage in conduct of that nature or to

cause the result. See Ark. Code Ann. § 5-2-202(1) (Repl. 2013). A criminal defendant’s

intent or state of mind is seldom capable of proof by direct evidence and must usually be

inferred from the circumstances of the crime. See Davis v. State, 2009 Ark. 478, 348 S.W.3d
553. Thus, the supreme court has recognized that the intent necessary for first-degree murder

may be inferred from the type of weapon used, from the manner of its use, and the nature,

extent, and location of the wounds. See Copeland v. State, 343 Ark. 327, 37 S.W.3d 567

(2001).

          Viewing the evidence in the light most favorable to the State, there was sufficient

evidence of purposeful intent to support the conviction. Scott-Paxson claims that she did not

act with the requisite intent because she was acting under extreme emotional distress due to

the volatile and abusive nature of their relationship. However, Scott-Paxson was aware of the

pattern of escalation, yet she returned to Johnson’s house despite the signs that the situation

was escalating. She knew that he was going to a party and would return home even more

intoxicated than he was when he left. When he returned to the home and the escalating


                                               3
                                  Cite as 2015 Ark. App. 149

behavior continued, instead of leaving in her car, she retrieved a gun and hid it under the sofa

cushion. She then shot him five times from several feet away while he was reclined in a chair.

There was no evidence of any struggle. Then, after the shooting, she called her mother and

her uncle but did not call 911.

       Based on these facts, there was sufficient evidence for the jury to conclude that Scott-

Paxson knowingly and purposely retrieved the gun, hid it under the sofa cushion, and shot

Johnson when he was in a vulnerable position reclined in his chair.                Scott-Paxson’s

rationalization of the events was simply a matter of credibility for the jury to decide. It is well

settled that this court will not weigh the credibility of the witnesses, as that is a determination

for the jury. Williams v. State, 363 Ark. 395, 214 S.W.3d 829 (2005).

       We affirm.

       HARRISON and VAUGHT, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Dustin McDaniel, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                                4